Title: Abigail Adams to Elizabeth Smith Shaw, 15 October 1786
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     London october 15 1786
     And so my dear Sister all your Nephews have quitted your Hospitable Mansion for the university of cambridge but tho they have quitted your House; I know they Still possess a share of your Maternal care and tenderness, in a degree they have been “Plants of your Hand, and children of your care.”
     As they rise in Life, may they increase in knowledge and virtue, and never be unmindfull of the good examples and Friendly admonitions of those who have their best interests at Heart. I hope their places will be supplied to you by a like Number of virtuous Youths; the Success your Worthy Partner has met with in prepareing Youth for their admission at the university, shews him to be peculiarly adapted to “rear the tender Thought, and teach the Young Idea how to shoot” whilst the benevolent Heart, and amiable Manners of his help Mate, by her precepts, and example confirms and Seconds the good advice and Maxims of her Friend. What are common Schools compared to a family where Manners and Morals are equally an object of attention, where Love, and not Morossness is the Preceptor. Mr Adams frequently wishes that he had Tommy here, but this is rather the wish of a parent desiring to see a Son long Seperated from him; than his real judgment; for we are daily more and more confirmed in the opinion, that the early period of every Americans Education, during which the mind receives the most lasting impressions; ought to be in his own Country, where he may acquire an inherent Love of Liberty and a thorough acquaintance with the Manners and taste of the Society and country of which he is a Member. He will find a purity in the Government and manners, to which Europe has been long a stranger. He will find that diligence integrity Genius and Spirit, are the true Sources of Superiority, and the Sure and certain means of rising in the estimation of his fellow citizens; instead of titles Stars and Garters. Far removed be those pests of Society; those Scourges of a free Government, from our happier land. His object should be the Hearts of his Countrymen, which is of more importance to a youth, than the good opinion of all the rest of Mankind, without the first the Second is very rarely obtained. When the judgment is ripened and taste and habits formed, when the heyday of the Blood, as shakspear terms it, is abated, then may a Gentleman visit foreign countries with advantages. But so forcible is custom So tyrannical fashion, so Syren like vice, “when Lewdness courts them in the shape of Heaven” which is too, too often the case, that a Youth must be something more or less than Man; to escape contamination. Chastity Modesty decency, and conjugal Faith are the pillars of society; Sap these, and the whole fabrick falls sooner or later; sixty Thousand prostitues in one city, Some of them; the most Beautifull of their Sex!!! “take of the Rose From the fair forehead of an innocent love, and Set a Blister there; make Marriage vows as falce as dicers’ oaths.”
     Such with shame be it spoken, is the picture of Europe. Alass how many victims have I seen, sent here without Guide or Gaurdian, to improve their Manners, but disgracing their country, ruining their Health, waisting their fortunes, till from Kings bench, or Newgate, a supplication comes to help them to their own Country; the picture which Richardson drew of Mrs Sinclair he drew from Life, horid as it was. What I once read as Romance I no longer conceive as a fiction.
     The only News which I can write you from this quarter of the World, will be a phenominon indeed should it take place. I mean that France and England should from Natural Enemies become very good Friends, as the court runners give out, the late treaty of commerce Signed between the two powers is to have a wonderfull effect by cementing the two Nation in bonds of lasting peace and union. With regard to America, she has got her answer from this court, that when the Treaty shall be fully complied with on our part, then the post shall be evacuated the Negroes payd for &c. The conduct of our Country makes their service abroad very unpleasent, dignified conduct, and united measures, is the only basis of National Respectibility: and honesty is the best policy for a Nation, as well as an individual.
     Your Neice is very well and very happy, as she has every reason to be, from manly tenderness and unfeigned affection, from kind and assidious attention, from all those virtues of the heart which constitue a good Husband, from all those qualifications of the mind which form the Gentleman, the Man of letters the Patriot and the Citizen.
     Present my Love to my dear Friend mr Thaxter with whom I most sincerely Sympathize, remember me to Mrs Allen and to every inquiring Friend. Accept a triffel for my little Neice to whom and her Brother give a kiss which tell them I sent in my letter. To mr Shaw, you may give an other if you please, from your ever affectionate Sister
     
      A Adams
     
    